DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “force loading device” and the “third measurement device” must be shown or the features canceled from the claims.  No new matter should be entered. Since “the third measurement device may be the second measurement device” (see paragraph section [0047] of the specification dated 01/24/2019), this limitation will be interpreted as the second measurement device.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase “a pressure increment or a pressure intensity increment” should be corrected to –the pressure increment or the pressure intensity increment”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 5 recites a force value comparison machine and does not further describe or limit the precision detection device of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (U.S. Pat. No. 7,024,918) (hereafter Bell).
Regarding claim 1, Bell teaches a precision detection device for a force standard machine, comprising a first hydraulic cylinder (i.e., fluid cylinder 12) (see Fig. 1) , a pipeline (i.e., semi-rigid line 38) (see Fig. 1)  and a force loading device (i.e., weights 36 generate dynamic pressure) (see Fig. 1), wherein a liquid medium is disposed in the first hydraulic cylinder (i.e., fluid 18) (see Fig. 1), and a liquid level area of the liquid medium is a known value (i.e., surface area of piston 14) (see Fig. 1); the pipeline is a hollow tubular structure (see Fig. 1), and a first end of the pipeline is communicated with the liquid medium in the first hydraulic cylinder (see Fig. 1); and the force loading device acts on the liquid medium in the first hydraulic cylinder to produce a pressure increment or a pressure intensity increment on the liquid medium (i.e., weights 36 serve in part to generate dynamic pressure, wherein the piston cylinder diameters and weights can be changed as desired to generate the desired pressures) (see Column 4, lines 28-60; and Fig. 1). 
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newhall et al. (U.S. Pat. No. 4,798,094) (hereafter Newhall)
Regarding claim 1, Newhall teaches a precision detection device for a force standard machine, comprising a first hydraulic cylinder (i.e., cylinder 14) (see Fig. 1), a pipeline (i.e., connection lines) (see Fig. 4) and a force loading device (i.e., primary jacket pressure generators 104 and 106) (see Fig. 4), wherein a liquid medium is disposed in the first hydraulic cylinder (i.e., the pressurized fluid is a 50-50 solution of water and glycol with an appropriate rust inhibitor) (see Column 7, lines 60-64; and Fig. 4), and a liquid level area of the liquid medium is a known value (i.e., the inner diameter of the sleeve 14 and the fluid return reservoir can be determined) (see Fig. 1); the pipeline is a hollow tubular structure (see Fig. 4), and a first end of the pipeline is communicated with the liquid medium in the first hydraulic cylinder (i.e., via the primary pressure port 40 and the fluid return reservoir 36) (see Fig. 1); and the force loading device acts on the liquid medium in the first hydraulic cylinder to produce a pressure increment or a pressure intensity increment on the liquid medium (i.e., the primary jacket pressure generators 104, 106 are activated and set to 5% of operating pressure. while maintaining a jacket to primary pressure ratio of about 0.8 the two pressures are gradually elevated to their respective operating levels of 1,600 pounds per square inch and 2,000 per square inch) (see Column 6, lines 5-17).
Regarding claim 2, Newhall teaches a first measurement device, wherein the first measurement device is configured to measure a pressure value or pressure intensity value on a liquid level of the first hydraulic cylinder (i.e., precision pressure gauge 110) (see Fig. 4); and a measurement precision value of the first measurement device is a known value (i.e., the device has a demonstrated delivery of 100,000 pounds and a potentially delivery in excess of 1,000,000 pounds with delivery ranges from 10% to 100% of designed maximum force to a precision better than 500 ppm and a sensitivity of less than 50 ppm) (see Column 6, lines 28-38). 
Regarding claim 3, Newhall teaches a first piston (i.e., piston 12) (see Fig. 1), wherein an end surface of the first piston contacts with the liquid level of the liquid medium in the first hydraulic cylinder (i.e., at the fluid return reservoir 34) (see Fig. 1); the first piston slides in the first hydraulic cylinder (i.e., the piston is slidably disposed within the cylinder for limed movement therein along the cylinder axis) (see Fig. 1); a closed space is formed by a side surface of the first piston and an inner wall of the first hydraulic cylinder (see Fig. 1); and the first measurement device is configured to measure the pressure value or the pressure intensity value on the end surface of the first piston (i.e., precision pressure gauge 110) (see Fig. 4). 
Regarding claim 4, Newhall teaches that the force loading device acts on the first piston; the force loading device enables the first piston to produce a pressure increment or a pressure intensity increment in a direction of compressing the liquid medium in the first hydraulic cylinder or in a direction opposite to the direction of compressing (i.e., the primary jacket pressure generators 104, 106 are activated and set to 5% of operating pressure. while maintaining a jacket to primary pressure ratio of about 0.8 the two pressures are gradually elevated to their respective operating levels of 1,600 pounds per square inch and 2,000 per square inch) (see Column 6, lines 5-17); and the first measurement device is configured to measure a value of a loading force produced on the first piston by the force loading device (i.e., the second hydraulic generator 106 is connected to the precision pressure gage 110 by a valve 112) (see Fig. 4). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Newhall et al. (U.S. Pat. No. 4,798,094) (hereafter Newhall)
Regarding claim 5, Newhall as disclosed above does not directly or explicitly teach a force value comparison machine, comprising the precision detection device  for a force standard machine and a to-be-detected force standard machine, wherein the to-be-detected force standard machine comprises: a second hydraulic cylinder, wherein a liquid medium is disposed in the second hydraulic cylinder, and a second end of the pipeline  is communicated with the liquid medium in the second hydraulic cylinder; a second piston, wherein an end surface of the second piston  contacts with a liquid level, in the second hydraulic cylinder , the second piston  slides in the second hydraulic cylinder , a closed space is formed by a side surface of the second piston  and an inner wall of the second hydraulic cylinder , and an area of the end surface of the second piston is known or measurable; and a second measurement device configured to measure a value of an acting force loaded on the second piston , wherein a measurement precision value of the second measurement device is an unknown value. However, Newhall teaches that the self-aligned control clearance force cell 10 is mounted to a load frame 128 with a load cell 130 to be calibrated (see Column 5, line 43, to Column 6, line 25). In view of the teaching of Newhall, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coupled the force cell to a load frame or another load cell for calibration purposes, so as to improve the measurement precision for the device. 
Regarding claim 6, Newhall a third measurement device, wherein the third measurement device is configured to measure a value of an acting force loaded on the second piston and a measurement precision value of the third measurement device is a known value (i.e., load cell 130) (see Fig. 5). 
Regarding claim 7, Newhall teaches a precision detection method for a force standard machine, comprising: communicating a measurement device with known measurement precision (i.e., self-aligned control clearance force cell 10) (see Fig. 5) to the force standard machine through a pipeline (i.e., load cell 130) (see Column 5, line 43, to Column 6, line 25; and Fig. 5), wherein the measurement device comprises a first hydraulic cylinder  (i.e., cylinder 14) (see Fig. 1) having a liquid medium (i.e., the pressurized fluid is a 50-50 solution of water and glycol with an appropriate rust inhibitor) (see Column 7, lines 60-64; and Fig. 4) and a liquid level area of a known value (i.e., the inner diameter of the sleeve 14 and the fluid return reservoir can be determined) (see Fig. 1), and force loading device configured to, apply an acting force to the liquid medium in the first hydraulic cylinder (i.e., the primary jacket pressure generators 104, 106 are activated and set to 5% of operating pressure. while maintaining a jacket to primary pressure ratio of about 0.8 the two pressures are gradually elevated to their respective operating levels of 1,600 pounds per square inch and 2,000 per square inch) (see Column 6, lines 5-17); but does not explicitly teach that  
force standard machine comprises a second hydraulic cylinder having a liquid medium, a second piston having an end surface which contacts with the liquid level in the second hydraulic cylinder and sliding in the second hydraulic cylinder, and a second measurement device configured to measure a value of an acting force loaded on the second piston and having an unknown measurement precision value; a closed space is formed by a side surface of the second piston and an inner wall of the second hydraulic cylinder, and an area of the end surface of the second piston is known or measurable; the pipeline is a hollow tubular structure, and both ends of the pipeline are respectively communicated with the liquid medium in the first hydraulic cylinder and the liquid medium in the second hydraulic cylinder; loading a first acting force into the first hydraulic cylinder by the force loading device, and obtaining a second acting force in the second measurement device by using Pascal isobaric principle; adding a third acting force continuously into the first hydraulic cylinder by the force loading device, wherein the third acting force ensures that a value in the second measurement device does not fluctuate; a ratio of the third acting force to the first acting force is α % which is a known value, and α is a nonnegative number; increasing an acting force value continuously into the first hydraulic cylinder by the force loading device until the value in the second measurement device fluctuates, and recording a fluctuation acting force applied by the force loading device when the value in the second measurement device fluctuates; and computing a measurement precision of the second measurement device, with the measurement precision being equal                 
                    
                        
                            
                                
                                    F
                                
                                
                                    n
                                
                            
                        
                        
                            F
                            1
                        
                    
                    %
                     
                
            wherein                 
                    
                        
                            F
                            1
                        
                        
                            F
                            2
                        
                    
                    =
                    
                        
                            S
                            1
                             
                        
                        
                            S
                            2
                        
                    
                
            , S1 is the liquid level area of the liquid medium in the first hydraulic cylinder, S2 is the area of the end surface of the second piston, F1 is the first acting force, F2 is the second acting force, F3 is the third acting force, Fn is the fluctuation acting force, and % is a percent. 
However, Newhall teaches that the self-aligned control clearance force cell 10 is mounted to a load frame 128 with a load cell 130 to be calibrated (see Column 5, line 43, to Column 6, line 25). In view of the teaching of Newhall, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coupled the force cell to a load frame or another load cell for calibration purposes, so as to improve the measurement precision for the device. 
Regarding claim 8, Newhall as disclosed above does not directly or explicitly teach that after the measurement device with known measurement precision is communicated with to the force standard machine through the pipeline, before the first acting force is loaded into the first hydraulic cylinder by the force loading device and the second acting force is obtained in the second measurement device by using Pascal isobaric principle, the method further comprises: 
connecting a third measurement device to the second piston, wherein the third measurement device is configured to measure a value of an acting force loaded on the second piston and a measurement precision of the third measurement device is known; and 
loading a first measurement acting force into the first hydraulic cylinder by the force loading device, and obtaining a second measurement acting force value in the third measurement device, wherein, the area S2 of the end surface of the second piston is equal to                 
                    
                        
                            F
                            20
                            ×
                            S
                            1
                        
                        
                            f
                            10
                        
                    
                
            , F10 is the first measurement acting force, F20 is the second measurement acting force, and is a multiplying operator. 
However, Newhall teaches that the self-aligned control clearance force cell 10 is mounted to a load frame 128 with a load cell 130 to be calibrated (see Column 5, line 43, to Column 6, line 25). In view of the teaching of Newhall, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coupled the force cell to a load frame or another load cell for calibration purposes, so as to improve the measurement precision for the device.
Regarding claim 9, Newhall teaches that the measurement device further comprises a first piston (i.e., piston 12) (see Fig. 1) and a first measurement device (i.e., precision pressure gauge 110) (see Fig. 4), wherein an end surface of the first piston contacts with the liquid level in the first hydraulic cylinder, the first piston slides on an inner wall of the first hydraulic cylinder, and a closed space is formed by a side surface of the first piston and the inner wall of the first hydraulic cylinder (i.e., at the fluid return reservoir 34) (see Fig. 1); the force loading device acts on the first piston, and the force loading device enables the first piston to produce increment or a pressure intensity increment in a direction of compressing the liquid medium in the first hydraulic cylinder or in a direction opposite to the direction of compressing; and the first measurement device is configured to measure a value of a loading force produced on the first piston by the force loading device (i.e., the primary jacket pressure generators 104, 106 are activated and set to 5% of operating pressure. while maintaining a jacket to primary pressure ratio of about 0.8 the two pressures are gradually elevated to their respective operating levels of 1,600 pounds per square inch and 2,000 per square inch) (see Column 6, lines 5-17). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855